ORDER

LINN, Circuit Judge.
John W. Davis moves for reconsideration of the court’s order dismissing his petition for review for failure to file a brief and for an extension of time, until May 15, 2003, to file his brief. The Office of Personnel Management consents to the motion for reconsideration and to a brief extension of time.
Davis’s counsel states that before issuance of the court’s dismissal order, but after the deadline for filing Davis’s brief, he filed a motion for an extension of time to file a brief. However, the motion was rejected because, inter alia, counsel was not admitted to the bar of this court. The petition for review was then dismissed for failure to file a brief.
Counsel has now been admitted to the bar of this court. Based on these circumstances, the court grants Davis’s motion to reinstate his petition for review.
Accordingly,
IT IS ORDERED THAT:
(1) Davis’s motion for reconsideration is granted.
(2) The January 30, 2003 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Davis’s motion for an extension of time is granted in part. Davis’s brief is due within 30 days of the date of filing of this order.